

Exhibit 10.1

 
 
 
 
 
 
 
 
 
 
 
 


 


 


 
ADVISORY AGREEMENT
 
among
 
HINES REIT PROPERTIES, L.P.,
 
HINES ADVISORS LIMITED PARTNERSHIP
 
and
 
HINES REAL ESTATE INVESTMENT TRUST, INC.
 
July 1, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 

TABLE OF CONTENTS
 
Page
 
ARTICLE 1 DEFINITIONS 
 
ARTICLE 2 APPOINTMENT 
 
ARTICLE 3 DUTIES OF THE ADVISOR 
3.01           Offering Services 
3.02           Acquisition Services 
3.03           Asset Management Services 
3.04           Shareholder Services 
3.05           Financing Services 
3.06           Disposition Services. 
 
ARTICLE 4 AUTHORITY OF THE ADVISOR 
4.01           General 
4.02           Powers of the Advisor 
4.03           Approval by Directors 
 
ARTICLE 5 BANK ACCOUNTS 
 
ARTICLE 6 RECORDS AND FINANCIAL STATEMENTS 
 
ARTICLE 7 LIMITATION ON ACTIVITIES 
 
ARTICLE 8 RELATIONSHIP WITH DIRECTORS AND OFFICERS 
 
ARTICLE 9 FEES 
9.01           Acquisition Fees 
9.02           Asset Management Fees 
9.03           Debt Financing Fees 
 
ARTICLE 10 EXPENSES 
10.01           General 
10.02           Reimbursement to Advisor 
10.03           Reimbursement to Company 
 
ARTICLE 11 OTHER SERVICES 
 
ARTICLE 12 RELATIONSHIP OF THE ADVISOR AND COMPANY;  OTHER ACTIVITIES OF THE
ADVISOR 
12.01           Relationship 
12.02           Time Commitment 
12.03           Investment Opportunities and Allocation 
 
ARTICLE 13 THE HINES NAME 
 
ARTICLE 14 TERM AND TERMINATION OF THE AGREEMENT 
14.01           Term 
14.02           Termination by Either Party 
14.03           Termination by the Company 
14.04           Termination by the Advisor 
14.05           Payments on Termination and Survival of Certain Rights and
Obligations 
14.06           Repurchase of Units 
 
ARTICLE 15 ASSIGNMENT 
 
ARTICLE 16 INDEMNIFICATION AND LIMITATION OF LIABILITY 
16.01           Indemnification by the Company 
16.02           Indemnification by the Advisor 
16.03           Advisor’s Liability 
 
ARTICLE 17 MISCELLANEOUS 
17.01           Notices 
17.02           Modification 
17.03           Severability 
17.04           Construction 
17.05           Entire Agreement 
17.06           Waiver 
17.07           Gender 
17.08           Titles Not to Affect Interpretation 
17.09           Counterparts 







 
 
 
 

ADVISORY AGREEMENT
 
This Advisory Agreement (this “Agreement”), dated as of July 1, 2010, is among
Hines REIT Properties, L.P., a Delaware limited partnership, Hines Advisors
Limited Partnership, a Texas limited partnership, and Hines Real Estate
Investment Trust, Inc., a Maryland corporation.
 
W I T N E S S E T H
 
WHEREAS, the Company (as hereinafter defined) desires to avail itself of the
knowledge, experience, sources of information, advice, assistance and certain
facilities available to the Advisor (as hereinafter defined) and to have the
Advisor undertake the duties and responsibilities hereinafter set forth herein
on the terms set forth in this Agreement; and
 
WHEREAS, the Advisor is willing to undertake to render such services on the
terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
 
ARTICLE 1
 


 
DEFINITIONS
 
The following defined terms used in this Agreement shall have the meanings
specified below:
 
“Acquisition Expenses” has the meaning set forth in the Articles of
Incorporation.
 
“Advisor” means (i) Hines Advisors Limited Partnership, a Texas limited
partnership, or (ii) any successor advisor to the Company.
 
“Affiliate” has the meaning set forth in the Articles of Incorporation. For the
purposes of this Agreement, the Advisor shall not be deemed to be an Affiliate
of the Company, and vice versa.
 
“Articles of Incorporation” means the Second Amended and Restated Articles of
Incorporation of the General Partner, as amended from time to time.
 
“Asset” or “Assets” means any and all real estate investments (real, personal or
otherwise), tangible or intangible, owned or held by, or for the account of, the
Company, whether directly or indirectly through another entity or entities,
including interests in any Person or in joint ventures which directly or
indirectly own real estate investments.
 
“Board of Directors” means the Board Directors of the General Partner.
 
“Bylaws” means the Amended and Restated Bylaws of the General Partner, as
amended from time to time.
 
“Cash Amount” has the meaning set forth in the Limited Partnership Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
 
“Company” means Hines REIT Properties, L.P., a Delaware limited partnership.
Within the context of discussions of the operations, business and administration
of the Company, the term “Company” shall mean, collectively, Hines REIT
Properties, L. P. and the General Partner for the purposes of this Agreement.
 
“Director” means a member of the Board of Directors of the General Partner.
 
“General Partner” means Hines Real Estate Investment Trust, Inc., a Maryland
corporation and general partner of the Company.
 
“Gross Proceeds” has the meaning set forth in the Articles of Incorporation.
 
“Hines” means Hines Interests Limited Partnership and its Affiliates.
 
“Independent Director” has the meaning set forth in the Articles of
Incorporation.
 
“Initial Asset Value” means (i) in the case of an Asset other than a loan or
other financing, the gross purchase price of such Asset if it is acquired
directly by the Company, including any debt attributable to such Asset or the
principal amounts of any loans originated by the Company, or, if the Asset is
held by entities in which the Company invests, the pro rata share of the gross
asset value of the Asset, and (ii) in the case of a loan or other financing, the
total amount committed under the loan or other financing.
 
“Limited Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of Hines REIT Properties, L.P., as the same may be amended
and restated from time to time.
 
“Managing Dealer” means Hines Real Estate Investments, Inc., a Delaware
corporation, or such other entity selected by the Board of Directors to act as
the managing dealer for the Offering.
 
“Offering” means a public offering of Securities pursuant to any Prospectus.
 
“Operating Expenses” has the meaning set forth in the Articles of Incorporation.
 
“Organizational and Offering Expenses” has the meaning set forth in the Articles
of Incorporation.
 
“Participation Interest” has the meaning set forth in the Limited Partnership
Agreement.
 
“Person” means an individual, corporation, partnership, estate, trust, a portion
of a trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity.
 
“Property Manager” means Hines Interests Limited Partnership, a Texas limited
partnership, or an Affiliate thereof.
 
“Property Management and Leasing Agreement” means any Property Management and
Leasing Agreement between the Company and the Property Manager.
 
“Prospectus” means the General Partner’s final prospectus for any public
offering within the meaning of Section 2(10) of the Securities Act of 1933, as
amended.
 
“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.
 
“REIT Shares Amount” has the meaning set forth in the Limited Partnership
Agreement.
 
“Securities” means any class or series of units or shares of the Company or the
General Partner, including common shares and units or preferred shares and units
and any other evidences of equity or beneficial or other interests, voting trust
certificates, bonds, debentures, notes or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in, temporary or interim certificates for, receipts
for, guarantees of, or warrants, options or rights to subscribe to, purchase or
acquire, any of the foregoing.
 
“Shares” means shares of common stock of the General Partner, par value $.001
per share.
 
“Shareholders” means the registered holders of the outstanding Shares.
 
“Termination Date” means the date of termination of this Agreement.
 
“2%/25% Guidelines” has the meaning set forth in the Articles of Incorporation.
 
“Units” has the meaning set forth in the Limited Partnership Agreement.
 
ARTICLE 2
 


 
APPOINTMENT
 
The Company hereby appoints the Advisor to serve as its advisor on the terms and
conditions set forth in this Agreement, and the Advisor hereby accepts such
appointment.
 
ARTICLE 3
 


 
DUTIES OF THE ADVISOR
 
The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its Assets to the fullest
extent allowed by law. The Advisor shall, either directly or by engaging an
Affiliate or third party, perform the following duties:
 
3.01 Offering Services
 
. The Advisor shall manage and supervise:
 
(i) development of the product offering, including the determination of the
specific terms of the Securities to be offered by the General Partner and/or the
Company, preparation of all offering and related documents, and obtaining all
required regulatory approvals of such documents;
 
(ii) along with the Managing Dealer, approval of the participating broker
dealers and negotiation of the related selling agreements;
 
(iii) preparation and approval of all marketing materials contemplated to be
used by the Managing Dealer or others in the Offering of the General Partner’s
Securities;
 
(iv) coordination of the due diligence process relating to participating broker
dealers and their review of any Prospectus and other Offering and Company
documents;
 
(v) creation and implementation of various technology and electronic
communications related to the Offering of the General Partner’s Securities;
 
(vi) along with the Managing Dealer, negotiation and coordination with the
transfer agent for the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support
functions; and
 
(vii) all other services related to organization of the Company or an Offering,
whether performed and incurred by the Advisor or its Affiliates.
 
3.02 Acquisition Services
 
.
 
(i) Serve as the Company’s investment and financial advisor and obtain certain
relevant market research and economic and statistical data in connection with
the Company’s Assets and investment objectives and policies;
 
(ii) Subject to Section 4.03 and Article 7 hereof and the investment objectives
and policies of the Company: (a) locate, analyze and select potential
investments; (b) structure and negotiate the terms and conditions of
transactions pursuant to which investments in Assets will be made; (c) acquire
Assets on behalf of the Company; and (d) arrange for financing on behalf of the
Company;
 
(iii) Oversee the due diligence process;
 
(iv) Prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Directors to
evaluate the proposed investments;
 
(v) Obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of contemplated investments of the
Company; and
 
(vi) Negotiate and execute approved investments, loans, debt financing and other
transactions.
 
3.03 Asset Management Services
 
.
 
(i) Real Estate Services:
 
(a)  
Investigate, select, and, on behalf of the Company, engage and conduct business
with such Persons as the Advisor deems necessary to the proper performance of
its obligations hereunder, including but not limited to consultants,
accountants, lenders, technical advisors, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for
collection, insurers, insurance agents, developers, construction companies and
any and all Persons acting in any other capacity deemed by the Advisor necessary
or desirable for the performance of any of the foregoing services;

 
(b)  
Monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company;

 
(c)  
Monitor and evaluate the performance of investments of the Company; provide
daily management services to the Company and perform and supervise the various
management and operational functions related to the Company’s investments;

 
(d)  
Coordinate with the Property Manager on its duties under any Property Management
and Leasing Agreement and assist in obtaining all necessary approvals of major
property transactions as governed by the applicable Property Management and
Leasing Agreement;

 
(e)  
Coordinate and manage relationships between the Company and any joint venture
partners; and

 
(f)  
Consult with the officers and Directors of the General Partner and provide
assistance with the evaluation and approval of potential property dispositions,
sales or refinancings.

 
(ii) Accounting and Other Administrative Management Services
 
:
 
(a) Manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company;
 
(b) From time-to-time, or at any time reasonably requested by the Directors,
make reports to the Directors on the Advisor’s performance of services to the
Company under this Agreement;
 
(c) Coordinate with the Company’s independent accountants and auditors to
prepare and deliver to the General Partner’s audit committee an annual report
covering the Advisor’s compliance with certain material aspects of this Advisory
Agreement;
 
(d) Provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to the Company’s business and operations;
 
(e) Provide financial and operational planning services and portfolio management
functions;
 
(f) Maintain accounting data and any other information requested concerning the
activities of the Company as shall be required to prepare and file all periodic
financial reports and returns required to be filed by the General Partner with
the Securities and Exchange Commission and any other regulatory agency,
including annual financial statements;
 
(g) Maintain all appropriate books and records of the Company;
 
(h) Oversee tax and compliance services and risk management services and
coordinate with appropriate third parties, including independent accountants and
other consultants, on related tax matters;
 
(i) Supervise the performance of such ministerial and administrative functions
as may be necessary in connection with the daily operations of the Company;
 
(j) Provide the Company with all necessary cash management services;
 
(k) Manage and coordinate with the transfer agent the distribution process and
payments to shareholders;
 
(l) Consult with the officers and Directors of the General Partner and assist
the Directors in evaluating and obtaining adequate insurance coverage based upon
risk management determinations;
 
(m) Provide the officers and Directors of the General Partner with timely
updates related to the overall regulatory environment affecting the Company, as
well as managing compliance with such matters, including but not limited to
compliance with the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”);
 
(n) Consult with the officers and Directors of the General Partner and the Board
of Directors relating to the corporate governance structure and appropriate
policies and procedures related thereto; and
 
(o) Oversee all reporting, record keeping, internal controls and similar matters
in a manner to allow the General Partner to comply with applicable law including
the Sarbanes-Oxley Act.
 
3.04 Shareholder Services
 
.
 
(i) Manage communications with shareholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and
 
(ii) Establish technology infrastructure to assist in providing shareholder
support and service.
 
3.05 Financing Services
 
(i) Identify and evaluate potential financing and refinancing sources, engaging
a third-party broker if necessary;
 
(ii) Negotiate terms, arrange and execute financing agreements;
 
(iii) Manage relationships between the Company and its lenders; and
 
(iv) Monitor and oversee the service of the Company’s debt facilities and other
financings.
 
3.06 Disposition Services.
 
(i) Consult with the Board of Directors and provide assistance with the
evaluation and approval of potential Asset dispositions, sales or other
liquidity events; and
 
(ii) Structure and negotiate the terms and conditions of transactions pursuant
to which real estate investments may be sold.
 
ARTICLE 4
 


 
AUTHORITY OF THE ADVISOR
 
4.01 General
 
. All rights and powers to manage and control the day-to-day business and
affairs of the Company shall be vested in the Advisor to the fullest extent
allowed by law. The Advisor shall have the power to delegate all or any part of
its rights and powers to manage and control the business and affairs of the
Company to such officers, employees, Affiliates, agents and representatives of
the Advisor or the Company as it may from time to time deem appropriate. Any
authority delegated by the Advisor to any other Person shall be subject to
applicable law and the limitations on the rights and powers of the Advisor
specifically set forth in this Agreement or the Articles of Incorporation.
 
4.02 Powers of the Advisor
 
. Subject to the express limitations set forth in this Agreement, the power to
direct the management, operation and policies of the Company shall to the
fullest extent allowed by law be vested in the Advisor, which shall have the
power by itself and shall be authorized and empowered on behalf and in the name
of the Company to carry out any and all of the objectives and purposes of the
Company and to perform all acts and enter into and perform all contracts and
other undertakings that it may in its sole discretion deem necessary, advisable
or incidental thereto to perform its obligations under this Agreement.
 
4.03 Approval by Directors
 
.
 
(i) Notwithstanding the foregoing, any investment in Assets, including any
acquisition of an Asset by the Company or any investment by the Company in a
joint venture, limited partnership or similar entity owning real estate
investments, will require the prior approval of the Board of Directors. The
Advisor will deliver to the Board of Directors all documents required by it to
properly evaluate the proposed investment.
 
(ii) If the Articles of Incorporation require that a transaction be approved by
the Independent Directors, the Advisor will deliver to the Independent Directors
all documents required by them to properly evaluate the proposed investment in
the Asset. The prior approval of a majority of the Independent Directors will be
required for each transaction between the Company and the Advisor or its
Affiliates.
 
ARTICLE 5
 


 
BANK ACCOUNTS
 
The Advisor will maintain one or more bank accounts in the name of the Company
and will collect and deposit into any such account or accounts, and disburse
from any such account or accounts, any money on behalf of the Company.
Notwithstanding the foregoing, no funds shall be commingled with the funds of
the Advisor.
 
ARTICLE 6
 


 
RECORDS AND FINANCIAL STATEMENTS
 
The Advisor, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s operations in
accordance with United States generally accepted accounting principles (“GAAP”),
which shall be supported by sufficient documentation to ascertain that such
books and records are properly and accurately recorded. Such books and records
shall be the property of the Company. Such books and records shall include all
information necessary to calculate and audit the fees or reimbursements paid
under this Agreement. The Advisor shall utilize procedures to attempt to ensure
such control over accounting and financial transactions as is reasonably
required to protect the Company’s assets from theft, error or fraudulent
activity. All financial statements that the Advisor delivers to the Company
shall be prepared on an accrual basis in accordance with GAAP, except for
special financial reports which by their nature require a deviation from GAAP.
The Advisor shall maintain the necessary liaison with the Company’s independent
accountants and shall provide such accountants with such reports and other
information as the Company shall request.
 
ARTICLE 7
 


 
LIMITATION ON ACTIVITIES
 
Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action which, in its sole judgment made in good faith, would
(i) adversely affect the ability of the General Partner to qualify or continue
to qualify to be taxed as a REIT, (ii) subject the Company or the General
Partner to regulation under the Investment Company Act of 1940, as amended,
(iii) violate any law, rule or regulation of any governmental body or agency
having jurisdiction over the Company, the General Partner or their Securities,
or (iv) violate the Articles of Incorporation or Bylaws. In the event that an
action that would violate (i) through (iv) of the preceding sentence has been
ordered by the Board of Directors acting on behalf of the General Partner, the
Advisor shall notify the Board of Directors of the Advisor’s judgment of the
potential impact of such action and shall refrain from taking such action until
it receives further clarification or instructions from the Board of Directors.
In such event the Advisor shall, to the fullest extent allowed by law, have no
liability for acting in accordance with the specific instructions of the Board
of Directors so given. Notwithstanding the foregoing, none of the Advisor, its
Affiliates and none of their managers, directors, officers, employees and
equityholders, shall be liable to the Company, the General Partner, the Board of
Directors or the Shareholders for any act or omission by such Persons or
individuals, except as provided in this Agreement. THE PARTIES HERETO INTEND
THAT THE LIMITATION OF LIABILITY SET FORTH IN THIS SECTION BE CONSTRUED AND
APPLIED AS WRITTEN NOTWITHSTANDING ANY RULE OF CONSTRUCTION TO THE CONTRARY.
WITHOUT LIMITING THE FOREGOING, THE LIMITATION OF LIABILITY SHALL, TO THE
FULLEST EXTENT ALLOWED BY LAW, APPLY NOTWITHSTANDING ANY STATE’S “EXPRESS
NEGLIGENCE RULE” OR SIMILAR RULE THAT WOULD DENY COVERAGE BASED ON A PERSON’S
SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE, GROSS NEGLIGENCE
OR STRICT LIABILITY. IT IS THE INTENT OF THE PARTIES THAT, TO THE EXTENT
PROVIDED IN THIS SECTION, THE LIMITATION OF LIABILITY SET FORTH HEREIN SHALL, TO
THE FULLEST EXTENT ALLOWED BY LAW, APPLY TO A PERSON’S SOLE, CONCURRENT OR
CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE, GROSS NEGLIGENCE OR STRICT LIABILITY.
THE PARTIES AGREE THAT THIS PROVISION IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE
LAWS.
 
ARTICLE 8
 


 
RELATIONSHIP WITH DIRECTORS AND OFFICERS
 
Each of the Managers, Directors, officers and employees of the Advisor or any
direct or indirect Affiliate of the Advisor may serve as Directors and as
officers of the General Partner, except that no manager, director, officer or
employee of the Advisor or any of its Affiliates who also is a Director or
officer of the General Partner shall receive any compensation from the Company
or General Partner for serving as a Director or officer other than reasonable
reimbursement for travel and related expenses incurred in attending meetings of
the Board of Directors.
 
ARTICLE 9
 


 
FEES
 
9.01 Acquisition Fees
 
. The Company shall pay the Advisor in cash as compensation for services
described in Section 3.02 an acquisition fee of 0.50% of the Initial Asset Value
of each investment. The Company shall also reimburse the Advisor for all
expenses incurred by the Advisor in connection with such services as required by
Article 10. The amount of such acquisition fees and expenses shall be subject to
any limitations contained in the Articles of Incorporation. The Advisor shall
submit an invoice to the Company following the closing or closings of each
acquisition, accompanied by a computation of the fee. The fee shall be payable
within ten business days after receipt of the invoice by the Company.
 
9.02 Asset Management Fees
 
. The Company shall pay the Advisor in cash as compensation for services
described in Section 3.03 an asset management fee in accordance with this
Section 9.02 as well as reimburse the Advisor for all expenses incurred by the
Advisor in connection with such services as required by Article 10. Subject to
any limitations contained in the Articles of Incorporation, this asset
management fee shall be earned monthly and the amount of this asset management
fee payable by the Company to the Advisor shall equal 0.0625% multiplied by the
net equity invested in real estate investments as of the end of the applicable
month. The Advisor shall submit a monthly invoice to the Company, accompanied by
a computation of the asset management fee for the applicable period. The asset
management fee shall be payable within ten business days after receipt of the
invoice by the Company.
 
9.03 Debt Financing Fees
 
.  The Company shall pay the Advisor in cash as compensation for services
described in Section 3.05 a debt financing fee equal to 1.0% of the amount
obtained under any property loan or made available to us under any other debt
financing. In no event will the debt financing fee be paid more than once in
respect of the same debt.
 
ARTICLE 10
 


 
EXPENSES
 
10.01 General
 
. In addition to the compensation paid to the Advisor pursuant to Article 9
hereof, the Company shall pay directly or reimburse the Advisor for all of the
expenses paid or incurred by the Advisor or Affiliates in connection with the
services provided to the Company pursuant to this Agreement, including, but not
limited to:
 
(i) all issuer costs, including expenses of the Company’s organization, actual
legal, accounting, bona fide out-of-pocket itemized due diligence expenses,
printing, filing fees, transfer agent costs, postage, escrow fees, data
processing fees, advertising and sales literature and other Offering-related
expenses; provided, however, the Company shall not reimburse the Advisor for any
Organizational and Offering Expenses to the extent that such reimbursement would
violate Section 9.6 of the Articles of Incorporation;
 
(ii) Acquisition Expenses incurred in connection with the selection and
acquisition of Assets including such expenses incurred related to assets pursued
or considered but not ultimately acquired by the Company;
 
(iii) expenses incurred in connection with obtaining debt financing for the
Company;
 
(iv) the actual out-of-pocket cost of goods and services used by the Company or
the General Partner and obtained from entities not Affiliated with the Advisor,
including brokerage fees paid in connection with the purchase and sale of
Assets;
 
(v) taxes and assessments on income or Assets and taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and its business
or income;
 
(vi) out-of-pocket costs associated with insurance required in connection with
the business of the Company or by its officers and Directors;
 
(vii) all out-of-pocket expenses in connection with payments to the Board of
Directors and meetings of the Board of Directors and Shareholders;
 
(viii) personnel and related employment direct costs incurred by the Advisor or
Affiliates (a) in performing the services described in Section 3.04 or (b) as
otherwise approved by the Independent Directors, including but not limited to
salary, benefits, burdens and overhead of all employees directly involved in the
performance of such services, plus all out-of-pocket costs incurred;
 
(ix) out-of-pocket expenses of maintaining communications with Shareholders,
including the cost of preparation, printing, and mailing annual reports and
other Shareholder reports, proxy statements and other reports required by
governmental entities;
 
(x) third-party audit, accounting and legal fees, and other fees for
professional services relating to the operations of the Company and all such
fees incurred at the request, or on behalf of, the Independent Directors or any
committee of the Board of Directors;
 
(xi) personnel and related employment direct costs and overhead of the Advisor
and its affiliates in connection with providing in-house professional services
for the Company and the General Partner, including legal services, tax services,
internal audit services, technology related services and services in connection
with compliance with the Sarbanes-Oxley Act;
 
(xii) out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances;
 
(xiii) expenses incurred in connection with disposition services; and
 
(xiv) all other out-of-pocket costs necessary for the operation of the Company
and its Assets incurred by the Advisor in performing its duties hereunder.
 
Except as specifically provided for above in (i), (viii) and (xi) related to
Organizational and Offering Expenses, shareholder services expenses, in-house
professional services or as contemplated by Article 11, the expenses and
payments subject to reimbursement by the Company in this Section 10.01 do not
include personnel and related direct employment or overhead costs of the Advisor
or Affiliates.
 
10.02 Reimbursement to Advisor
 
. Expenses incurred by the Advisor on behalf of the Company and payable pursuant
to this Article 10 shall be reimbursed to the Advisor within 10 days after the
Advisor provides the Company with an invoice and/or supporting documentation
relating to such reimbursement.
 
10.03 Reimbursement to Company
 
. The Company shall not reimburse the Advisor during any fiscal quarter for
Operating Expenses that, in the four consecutive fiscal quarters then ended (the
“Expense Year”), exceed the 2%/25% Guidelines for such year (the “Excess
Amount”), unless the Independent Directors determine that such excess was
justified, based on unusual and non-recurring factors which they deem
sufficient, in which case the Excess Amount may be reimbursed. Any Excess Amount
paid to the Advisor during a fiscal quarter without the Independent Directors
determining that such expenses were justified shall be repaid to the Company.
Within 60 days after the end of any fiscal quarter of the Company for which
total Operating Expenses for the Expense Year exceed the 2%/25% Guidelines and
the Independent Directors determined that such expenses were justified, there
shall be sent to the Shareholders a written disclosure of such fact, together
with an explanation of the factors the Independent Directors considered in
determining that such excess expenses were justified. Such determination shall
be reflected in the minutes of the meetings of the Board of Directors.
 
ARTICLE 11
 


 
OTHER SERVICES
 
Should (i) the General Partner request that the Advisor or any manager, officer
or employee thereof render services for the Company other than as set forth in
this Agreement or (ii) there are changes to the regulatory environment in which
the Advisor or Company operates that would increase significantly the level of
services performed such that the costs and expenses borne by the Advisor for
which the Advisor is not entitled to separate reimbursement for personnel and
related employment direct costs and overhead under Article 10 of this Agreement
would increase significantly, such services shall be separately compensated at
such rates and in such amounts as are agreed by the Advisor and the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.
 
ARTICLE 12
 


 
RELATIONSHIP OF THE ADVISOR AND COMPANY;
 
OTHER ACTIVITIES OF THE ADVISOR
 
12.01 Relationship
 
. To the fullest extent allowed by law, the Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers. Nothing herein
contained shall prevent the Advisor from engaging in other activities,
including, without limitation, the rendering of advice to other Persons and the
management of other programs advised, sponsored or organized by the Advisor or
its Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, employee, or equityholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall promptly disclose to the Board of
Directors the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, which creates or could create a conflict
of interest between the Advisor’s obligations to the Company and its obligations
to or its interest in any other Person.
 
12.02 Time Commitment
 
. The Advisor shall, and shall cause its Affiliates and their respective
employees, officers and agents to, devote to the Company such time as shall be
reasonably necessary to conduct the business and affairs of the Company in an
appropriate manner consistent with the terms of this Agreement. The Company
acknowledges that the Advisor and other Affiliates of Hines and their respective
employees, officers and agents may also engage in activities unrelated to the
Company and may provide services to Persons other than the Company or any of its
Affiliates.
 
12.03 Investment Opportunities and Allocation
 
. The Advisor shall be required to use commercially reasonable efforts to
present a continuing and suitable investment program to the Company which is
consistent with the investment policies and objectives of the Company, but
neither the Advisor nor any Affiliate of the Advisor shall be obligated
generally to present any particular investment opportunity to the Company even
if the opportunity is of character which, if presented to the Company, could be
taken by the Company. In the event an investment opportunity is located, the
allocation procedure set forth under the caption “Conflicts of
Interest—Investment Opportunity Allocation Procedure” in the April 30, 2009
Prospectus (as may be amended from time to time) shall govern the allocation of
the opportunity among the Company and Affiliates of the Advisor; provided,
however, such allocation procedure may be revised as mutually agreed by the
parties hereto from time to time.
 
ARTICLE 13
 


 
THE HINES NAME
 
The Advisor, Hines and their Affiliates have a proprietary interest in the name
“Hines”. The Advisor hereby grants to the Company a non-transferable,
non-assignable, non-exclusive royalty-free right and license to use the name
“Hines” during the term of this Agreement. Accordingly, and in recognition of
this right, if at any time the Company ceases to retain Hines or an Affiliate
thereof to perform the services of the Advisor, the Company (including the
General Partner) will, promptly after receipt of written request from Hines,
cease to conduct business under or use the name “Hines” or any derivative
thereof and the Company and the General Partner shall change the name of the
Company and the General Partner to a name that does not contain the name “Hines”
or any other word or words that might, in the reasonable discretion of the
Advisor, be susceptible of indication of some form of relationship between the
Company and the Advisor or any Affiliate thereof. At such time, the Company will
also make any changes to any trademarks, servicemarks or other marks necessary
to remove any references to the word “Hines”. Consistent with the foregoing, it
is specifically recognized that the Advisor or one or more of its Affiliates has
in the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having “Hines” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
the Company or the General Partner.
 
ARTICLE 14
 


 
TERM AND TERMINATION OF THE AGREEMENT
 
14.01 Term
 
. This Agreement shall have an initial term of one year from the date of the
Agreement. This Agreement may be renewed for an unlimited number of successive
one-year terms upon mutual consent of the parties. Any such renewal must be
approved by a majority of the Independent Directors. The General Partner
(through the Independent Directors) will evaluate the performance of the Advisor
annually before renewing the Agreement, and each such renewal shall be for a
term of no more than one year.
 
14.02 Termination by Either Party
 
. This Agreement may be terminated upon 60 days’ written notice without cause or
penalty by either party.
 
14.03 Termination by the Company
 
. This Agreement may be terminated immediately by the Company upon (i) any
fraudulent conduct, criminal conduct, willful misconduct or the negligent breach
of fiduciary duty of or by the Advisor, (ii) a material breach of this Agreement
by the Advisor not cured within 10 business days after the Advisor receives
written notice of such breach, or (iii) an event of the bankruptcy of the
Advisor or commencement of any bankruptcy or similar insolvency proceedings of
the Advisor.
 
14.04 Termination by the Advisor
 
. This Agreement may be terminated immediately by the Advisor in the event of
(i) the bankruptcy of the Company or commencement of any bankruptcy or similar
insolvency proceedings of the Company, or (ii) any material breach of this
Agreement by the Company not cured by the Company within 10 days after written
notice thereof.
 
14.05 Payments on Termination and Survival of Certain Rights and Obligations
 
. Payments to the Advisor pursuant to this Section 14.05 shall be subject to the
2%/25% Guidelines to the extent applicable.
 
(i) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within 30 days after the effective date of such
termination all unpaid reimbursements of expenses and all earned but unpaid fees
payable to the Advisor prior to termination of this Agreement.
 
(ii) The Advisor shall promptly upon termination:
 
(a)           pay over to the Company all money collected pursuant to this
Agreement, if any, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;
 
(b)           deliver to the Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Directors;
 
(c)           deliver to the Directors all assets and documents of the Company
then in the custody of the Advisor; and
 
(d)           cooperate with the Company to provide an orderly transition of
advisory functions.
 
Upon the expiration or termination of this Agreement, neither party shall have
any further rights or obligations under this Agreement, except that Articles 13,
14, 16 and 17 shall survive the termination or expiration of this Agreement.
 
14.06 Repurchase of Units
 
.
 
In the event this Agreement expires without the consent of the Advisor, or is
terminated for any reason other than by the Advisor pursuant to Section 14.02 or
Section 14.04, the Company shall (to the fullest extent funds are legally
available for such purpose) at the election of the Advisor or any of its
Affiliates and at any time (and from time to time) after the effective date of
such expiration or termination, purchase all or a portion of the Units or
Participation Interest (as applicable) held by the Advisor and its Affiliates.
The purchase price shall be paid in cash or, at the election of the seller,
Shares, and shall be payable within 120 days after the Advisor or its Affiliates
(as applicable) gives the Company written notice of its desire to sell all or a
portion of the Units or Participation Interest held by such Person to the
Company. The General Partner agrees to keep a sufficient number of authorized
but unissued Shares available for issuance pursuant to this Section 14.06 and
shall issue Shares as may be required hereunder. The purchase price of each
interest in the Company pursuant to this Section 14.06 shall be (i) in the event
the seller elects to receive cash, the Cash Amount the seller would receive
under a redemption of such interests under Section 3.2 of the Limited
Partnership Agreement assuming the Company paid cash for such redemption, or
(ii) in the event the seller elects to receive Shares, the REIT Shares Amount
the seller would receive under a redemption of such interests under Section 3.2
of the Limited Partnership Agreement assuming the Company paid Shares for such
redemption.
 
ARTICLE 15
 


 
ASSIGNMENT
 
This Agreement may be assigned by the Advisor to an Affiliate with the consent
of the General Partner by approval of a majority of the Independent Directors.
The Advisor may assign any rights to receive fees or other payments under this
Agreement without obtaining the approval of the Board of Directors. This
Agreement shall not be assigned by the Company without the consent of the
Advisor.
 
ARTICLE 16
 


 
INDEMNIFICATION AND LIMITATION OF LIABILITY
 
16.01 Indemnification by the Company
 
. The Company shall indemnify and hold harmless the Advisor and its Affiliates,
including their respective managers, officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Texas, the Articles of
Incorporation or Agreement of Limited Partnership of the Company, provided that:
(i) the Advisor and its Affiliates have determined that the course of conduct
which caused the loss or liability was in the best interests of the Company,
(ii) the Advisor and its Affiliates were acting on behalf of or performing
services for the Company, (iii) the indemnified claim was not the result of
negligence, misconduct, or fraud of the indemnified person or resulted from a
breach of the agreement by the Advisor, and (iv) in the event the loss ,
liability or expense arises from or out of an alleged violation of federal or
state securities laws by the Advisor or its Affiliates, the conditions set forth
in at least one of clauses (X), (Y) or (Z) of Section 12.2(b) of the Articles of
Incorporation must be satisfied (deeming, for purposes of this Agreement, that
the Advisor or its Affiliates are each an “Indemnitee” as such term is used in
such clauses) for the Company to provide such indemnification. Any
indemnification of the Advisor may be made only out of the net assets of the
Company and not from the Shareholders.
 
16.02 Indemnification by the Advisor
 
. The Advisor shall indemnify and hold harmless the Company from contract or
other liability, claims, damages, taxes or losses and related expenses,
including attorneys’ fees, to the extent that such liability, claims, damages,
taxes or losses and related expenses are not fully reimbursed by insurance and
are incurred by reason of the Advisor’s bad faith, fraud, willful misconduct or
reckless disregard of its duties, but the Advisor shall not be held responsible
for any action of the Board of Directors in following or declining to follow any
of the Advisor’s advice or recommendation. THE PARTIES HERETO INTEND THAT THE
INDEMNITIES SET FORTH IN THIS AGREEMENT BE CONSTRUED AND APPLIED AS WRITTEN
NOTWITHSTANDING ANY RULE OF CONSTRUCTION TO THE CONTRARY. WITHOUT LIMITING THE
FOREGOING, THE INDEMNITIES SHALL, TO THE FULLEST EXTENT ALLOWED BY LAW, AND TO
THE EXTENT PROVIDED IN THIS AGREEMENT, APPLY NOTWITHSTANDING ANY STATE’S
“EXPRESS NEGLIGENCE RULE” OR SIMILAR RULE THAT WOULD DENY COVERAGE BASED ON AN
INDEMNIFIED PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR PASSIVE
NEGLIGENCE OR STRICT LIABILITY OR GROSS NEGLIGENCE. IT IS THE INTENT OF THE
PARTIES THAT, TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE INDEMNITIES SET
FORTH HEREIN SHALL, TO THE FULLEST EXTENT ALLOWED BY LAW, APPLY TO AN
INDEMNIFIED PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR PASSIVE
NEGLIGENCE OR STRICT LIABILITY OR GROSS NEGLIGENCE. THE PARTIES AGREE THAT THIS
PROVISION IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.
 
16.03 Advisor’s Liability
 
 
 
 
(i) Notwithstanding any other provisions of this Agreement, in no event shall
the Company make any claim against the Advisor, or its Affiliates, on account of
any good faith interpretation by the Advisor of the provisions of this Agreement
(even if such interpretation is later determined to be a breach of this
Agreement) or any alleged errors in judgment made in good faith and in
accordance with this Agreement in connection with the operation of the
operations of the Company hereunder by the Advisor or the performance of any
advisory or technical services provided by or arranged by the Advisor. The
provisions of this Section 16.03(i) shall not be deemed to release the Advisor
from liability for its gross negligence.
 
(ii) The Company shall not object to any expenditures made by the Advisor in
good faith in the course of its performance of its obligations under this
Agreement or in settlement of any claim arising out of the operation of the
Company unless such expenditure is specifically prohibited by this Agreement.
The provisions of this Section 16.03(ii) shall not be deemed to release the
Advisor from liability for its gross negligence.
 
(iii) IN NO EVENT WILL EITHER PARTY BE LIABLE FOR DAMAGES BASED ON LOSS OF
INCOME, PROFIT OR SAVINGS OR INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY,
PUNITIVE OR SPECIAL DAMAGES OF THE OTHER PARTY OR PERSON, INCLUDING THIRD
PARTIES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
IN ADVANCE, AND ALL SUCH DAMAGES ARE EXPRESSLY DISCLAIMED. IN NO EVENT WILL THE
ADVISOR’S AGGREGATE LIABILITY UNDER THIS AGREEMENT EVER EXCEED THE TOTAL AMOUNT
OF FEES IT ACTUALLY RECEIVES FROM THE COMPANY PURSUANT TO ARTICLE 9.
 
(iv) THE PARTIES HERETO INTEND THAT THE RELEASE FROM LIABILITY SET FORTH IN
SECTION 16.03 BE CONSTRUED AND APPLIED AS WRITTEN NOTWITHSTANDING ANY RULE OF
CONSTRUCTION TO THE CONTRARY. WITHOUT LIMITING THE FOREGOING, THE RELEASE FROM
LIABILITY SHALL, TO THE FULLEST EXTENT ALLOWED BY LAW, APPLY NOTWITHSTANDING ANY
STATE’S “EXPRESS NEGLIGENCE RULE” OR SIMILAR RULE THAT WOULD DENY COVERAGE BASED
ON A PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE OR
STRICT LIABILITY. IT IS THE INTENT OF THE PARTIES THAT, TO THE EXTENT PROVIDED
IN SECTION 16.03, THE RELEASE FROM LIABILITY SET FORTH HEREIN SHALL, TO THE
FULLEST EXTENT ALLOWED BY LAW, APPLY TO A RELEASED PERSON’S SOLE, CONCURRENT OR
CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE OR STRICT LIABILITY. THE PARTIES AGREE
THAT THIS PROVISION IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.
 
ARTICLE 17
 


 
MISCELLANEOUS
 
17.01 Notices
 
. Any notice, report or other communication required or permitted to be given
hereunder shall be in writing unless some other method of giving such notice,
report or other communication is required by the Articles of Incorporation, the
Bylaws, or accepted by the party to whom it is given, and shall be given by
being delivered by hand or by overnight mail or other overnight delivery service
to the addresses set forth herein:
 
To the Company, the General Partner or the Directors:
 
Hines REIT Properties, L.P.
c/o Hines Real Estate Investment Trust, Inc.
2800 Post Oak Blvd., Suite 5000
Houston, Texas 77056


To the Advisor:
 
Hines Advisors Limited Partnership
2800 Post Oak Blvd., Suite 5000
Houston, Texas 77056


Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 17.01.
 
17.02 Modification
 
. This Agreement shall not be changed, modified, terminated, or discharged, in
whole or in part, except by an instrument in writing signed by all parties
hereto, or their respective successors or assignees.
 
17.03 Severability
 
. The provisions of this Agreement are independent of and severable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.
 
17.04 Construction
 
. The provisions of this Agreement shall be construed and interpreted in
accordance with the laws of the State of Texas.
 
17.05 Entire Agreement
 
. This Agreement contains the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing.
 
17.06 Waiver
 
. Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
 
17.07 Gender
 
. Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.
 
17.08 Titles Not to Affect Interpretation
 
. The titles of Articles and Sections contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.
 
17.09 Counterparts
 
. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 

 
Hines REIT Properties, L.P.
 
By:Hines Real Estate Investment Trust, Inc.
Its:General Partner
 
 
By:  /s/ Charles N. Hazen                                                     
Name: Charles N. Hazen
Title:  President and Chief Executive Officer
 
     
Hines Advisors Limited Partnership
 
By:Hines Advisors GP LLC
Its:General Partner
 
 
By:  /s/ Sherri W. Schugart                                                     
Name: Sherri W. Schugart
Title: Chief Financial Officer
 
     
Hines Real Estate Investment Trust, Inc.
 
By:  /s/ Charles N. Hazen                                                     
Name: Charles N. Hazen
Title: President and Chief Executive Officer
 








 
 

--------------------------------------------------------------------------------

 
